UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD


     RUTH ELIZABETH DAYHOFF,                         DOCKET NUMBER
                  Appellant,                         DC-0841-15-0182-I-1

                  v.

     OFFICE OF PERSONNEL                             DATE: June 23, 2015
       MANAGEMENT,
                   Agency.




             THIS FINAL O RDER IS NONPRECEDENTIAL *

           Vincent Michael Brannigan, Bethesda, Maryland, for the appellant.

           Cynthia Reinhold, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member



                                       FINAL ORDER

¶1        The appellant has petitioned for review of the March 13, 2015 initial
     decision in this appeal.     Initial Appeal File (IAF), Tab 14, Initial Decision,



     *
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     Petition for Review (PFR) File, Tab 1.        For the reasons set forth below, we
     VACATE the initial decision, and DISMISS the appeal as settled.
¶2        After the filing of the petition for review, the parties submitted a document
     entitled “SETTLEMENT AGREEMENT” signed and dated by the parties on
     May 14, 2015. PFR File, Tab 4. The document provides, among other things,
     for the dismissal of the appeal. Id. at 1.
¶3        Before dismissing a matter as settled, the Board must decide whether the
     parties have entered into a settlement agreement, understand its terms, and intend
     to have the agreement entered into the record for enforcement by the Board. See
     Mahoney v. U.S. Postal Service, 37 M.S.P.R. 146, 149 (1988). We find here that
     the parties have, in fact, entered into a settlement agreement, that they
     understand the terms, and that they want the Board to enforce those terms. See
     PFR File, Tab 4 at 2.
           In addition, before accepting a settlement agreement into the record for
     enforcement purposes, the Board must determine whether:            the agreement is
     lawful on its face; the parties freely entered into it; and the subject matter of this
     appeal is within the Board’s jurisdiction, that is, whether a law, rule, or
     regulation grants the Board the authority to decide such a matter. See Stewart v.
     U.S. Postal Service, 73 M.S.P.R. 104, 107 (1997).           We find here that the
     agreement is lawful on its face, that the parties freely entered into it, and that the
     subject matter of this appeal—an appeal from a final reconsideration decision
     issued by the Office of Personnel Management—is within the Board’s jurisdiction
     under 5 U.S.C. § 8347(d)(1). Accordingly, we find that dismissal of the petition
     for appeal “with prejudice to refiling” (i.e., the parties normally may not refile
     this appeal) is appropriate under these circumstances, and we accept the
     settlement agreement into the record for enforcement purposes.
¶4        This is the final order of the Merit Systems Protection Board in this appeal.
     Title 5 of the Code of Federal Regulation, section 1201.113 (5 C.F.R.
     § 1201.113)
                                                                                  3

                         NOTICE TO THE PARTIES OF THEIR
                             ENFORCEMENT RIGHTS
         If the agency or the appellant has not fully carried out the terms of the
agreement, either party may ask the Board to enforce the settlement agreement by
promptly filing a petition for enforcement with the office that issued the initial
decision on this appeal.        The petition should contain specific reasons why the
petitioning party believes that the terms of the settlement agreement have not
been fully carried out, and should include the dates and results of any
communications between the parties. 5 C.F.R. § 1201.182(a).

                   NOTICE TO THE APPELLANT REGARDING
                      YOUR FURTHER REVIEW RIGHTS
         You have the right to request review of this final decision by the United
States Court of Appeals for the Federal Circuit. You must submit your request to
the court at the following address:
                             United States Court of Appeals
                                 for the Federal Circuit
                               717 Madison Place, N.W.
                                Washington, DC 20439

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at    our    website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
                                                                                  4

Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for your appeal to
the Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.